Citation Nr: 0944310	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected residuals of a left wrist fracture.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1991 to July 1995 
and March 1996 to April 1999.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In December 2006, the Veteran testified at a formal hearing 
in front of a decision review officer at the Cleveland RO.  
The transcript of the hearing has been reviewed and is 
associated with the claims file.

The Veteran submitted evidence after the RO issued its 
November 2007 supplemental statement of the case that was not 
initially considered by the RO.  However, in his October 2009 
brief, the Veteran waived prior consideration of that new 
evidence by the RO so the Board could consider it in the 
first instance.

The Board finds that August 2008 correspondence from the 
Veteran to his Congressman, received by VA in November 2008, 
constitutes a claim for a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU).  The Board refers this issue to the RO 
for proper development.

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is already in receipt of the highest possible 
rating under Diagnostic Code 5215 for his service connected 
residuals of a left wrist fracture.

2.  The competent evidence of record does not reflect that 
the disability at issue causes marked interference with 
employment beyond that already contemplated in the assigned 
evaluation or necessitates any frequent periods of 
hospitalization such that application of the regular 
schedular standards are rendered impracticable  


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent have 
not been met or approximated for service connected residuals 
of a left wrist fracture.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.71a, Diagnostic Code 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In July 2005 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to an 
increased evaluation for his claimed disorder and described 
the types of evidence that the Veteran should submit in 
support of his claim.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The Board notes 
that the Veteran was not provided notice regarding the 
evidence and information necessary to establish a disability 
rating and effective date in accordance with Dingess v. 
Nicholson.  19 Vet. App. 473, 484 (2006).  However, not only 
is the preponderance of the evidence against the Veteran's 
claim, but the relevant diagnostic code also does not allow 
the Veteran to receive an evaluation higher than his current 
10 percent disability rating.  Furthermore, the Board notes 
that the Veteran demonstrated actual knowledge of the 
disability ratings pertinent to his claim in his October 2009 
brief.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned have been rendered 
moot, and the absence of notice regarding these elements 
should not prevent a Board decision.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other 
grounds sub nom. Shinseki v. Sanders/Simmons, No. 07-1209 
U.S. (April 21, 2009).  

The Board further notes that the Veteran was provided with a 
copy of the January 2006 rating decision, the October 2006 
statement of the case (SOC), and the November 2007 
supplemental statement of the case (SSOC), which cumulatively 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in October 
2005 and July 2007, obtained the Veteran's VA treatment 
records, and associated the Veteran's service treatment 
records (STRs) and hearing transcript with the claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case for the Veteran's left wrist disability 
are, collectively, more than adequate, as they were 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  All examinations 
included the Veteran's subjective complaints about his 
disability and the objective findings needed to rate the 
disability. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the Veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  



Analysis

The Board notes that the Veteran's 10 percent disability 
rating for the residuals of a left wrist fracture is the 
highest possible disability rating under Diagnostic Code 
5215.  Nevertheless, the Veteran argues that he should be 
referred for an extraschedular rating.

At the outset, the Board observes that the evidence does not 
demonstrate that the Veteran has been diagnosed with any 
disorders that would entitle him to a higher evaluation for 
his service-connected residuals of a left wrist fracture 
under any analogous diagnostic code for wrist disabilities. 

During the course of his appeal, the Veteran underwent two 
compensation and pension examinations and received treatment 
from VA hospitals.  At the first compensation and pension 
examination in October 2005, the examiner noted that the 
Veteran had sensitivity and tenderness to palpation, as well 
as limited motion in his wrist.  Then, VA treatment records 
from January 2006 through April 2006 indicate that the 
Veteran suffered from chronic wrist pain, numbness, sleep 
disturbance, and limited range of motion.  He also 
experienced stiffness and tingling.  However, the Veteran's 
plastic surgeon commented in March 2006 that he doubted the 
Veteran's symptoms were associated with his old scaphoid 
injury.

At his second compensation and pension examination in July 
2007, the Veteran reported difficulty with repetitive use, as 
well as with pushing and pulling with his wrist.  His 
symptoms continued to include aching, pains, soreness, 
stiffness, and tenderness.  The examiner found that the 
Veteran can do his normal job, albeit with difficulty with 
repetitive use, and can perform normal daily activities.  

Citing Bagwell v. Brown, 9 Vet. App. 337 (1996), the Veteran 
argued in his brief that the Board is not permitted to deny 
an extraschedular rating to a veteran without first referring 
the matter for a decision by the appropriate VA official.  
The Board finds that the Veteran misapplied the holding in 
Bagwell.  In Bagwell, the United States Court of Appeals for 
Veterans Claims held that VA regulations do not preclude the 
Board from affirming an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
In reaching such a conclusion, however, the Board must state 
its findings and conclusions and the reasons and bases for 
those findings and conclusions.  Id.  Therefore, the Board 
finds that it has the jurisdiction to decide the Veteran's 
claim for an extraschedular rating.     

To the extent that the Veteran's wrist disability may affect 
his employment, such has been contemplated in the currently 
assigned schedular evaluation.  The evidence does not reflect 
that the disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards are rendered impracticable.  While the 
Veteran claims that he has difficulty working, the only 
competent medical opinion of record provides that the Veteran 
can complete his normal job.  The Veteran's difficulty with 
repetitive motions of the wrist does not present an unusual 
or exceptional disability picture and is already considered 
in his schedular evaluation.  An exceptional or unusual 
disability picture occurs where the diagnostic criteria do 
not reasonably describe or contemplate the severity and 
symptomatology of the veteran's service-connected disability.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, referral 
to the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2009) is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected residuals of a left wrist fracture is 
denied.
	

REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim for 
service connection for a back condition.  

The record reflects that the Veteran underwent a VA 
compensation and pension examination by an orthopedist (Dr. 
P.A.S.) in July 2007.  The examiner concluded that it was not 
likely that the Veteran's current symptoms were related to 
one incident or fall in the service and stated that there is 
no documentation of any injury noted.  However, a review of 
the Veteran's service treatment records reveals that he 
complained of low back pain on numerous occasions.  Although 
he stated that it is not likely that one fall could have 
caused the Veteran's current disability, the examiner 
apparently did not consider the Veteran's complaints and 
injuries in service in forming this opinion.  Therefore, the 
examiner's opinion is inadequate and a supplemental opinion 
from Dr. P.A.S. is required with respect to the Veteran's 
claimed low back disability before that claim can be 
adjudicated.    

Accordingly, the case is REMANDED for the following action:

1.	A supplemental opinion should be 
obtained from the July 2007 VA medical 
examiner, Dr. P.A.S., with respect to the 
Veteran's claimed low back disability.  
Dr. P.A.S. should review the Veteran's 
service treatment records, including all 
complaints for low back pain and injuries, 
and state whether or not the Veteran's 
current low back disability is at least as 
likely as not (i.e., probability of 50 
percent) related to his period of active 
military service.   

Please send the claims folder to Dr. 
P.A.S. for the supplemental opinion. 

If Dr. P.A.S. is not available, please 
obtain the requested supplemental opinion 
from another appropriate examiner.  The 
examiner should provide an opinion based 
on a review of the claims folder as to 
whether or not it is at least as likely as 
not (i.e., probability of 50 percent) that 
the Veteran's low back disability is 
related to the Veteran's period of active 
military service.        

2.  After any additional notification and 
development deemed necessary is 
accomplished, the Veteran's claim of 
entitlement to service connection for a 
back condition should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


